Exhibit LACLEDE GAS COMPANY Incentive Compensation Plan (Amended and Restated, Effective as of January 1, 2005) I.Establishment and Purposes In order to give officers and managerial employees of the Company an increased incentive to outstanding performance, to reward such performance, and to attract and retain highly qualified persons as officers and for managerial positions, there was established the Laclede Gas Company Incentive Compensation Plan, which amounts earned and vested thereunder as of December 31, 2004 are not subject to
